SHORTESS, Judge,
concurring in part, dissenting in part.
I agree that plaintiff produced no expert medical witness to connect Dr. Clifford’s ambiguous findings with any disability. I also note that Dr. Hanchey was an expert appointed by the court, from a list of three experts submitted to it by each party, after the rest of the evidence was completed. Dr. Hanchey presented a most forceful opinion that plaintiff’s back complaints were non-physiologic.
Neither expert felt that plaintiff’s back complaints disabled her from doing clerical work. However, neither expressed an opinion as to plaintiff’s knee complaint. Early on, Dr. Bolton found chondromalacia. During trial plaintiff complained of continued knee problems, including swelling, and even showed the court her knee with the comment, “You can see the difference in my knees.” I would remand so a finding can be made and articulated by the trial court as to plaintiff’s right knee complaint.
I CONCUR IN PART AND DISSENT IN PART.